Citation Nr: 1243794	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for adjustment/personality disorder with mixed features.   

2.  Entitlement to service connection for generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty in the military from July 1978 to May 1985. 

This appeal to the Board of Veterans' Appeals (Board) is from September 2005 and November 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

These matters were previously before the Board in February 2010 and October 2011 at which times they were remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).    

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's adjustment/personality disorder is a congenital defect, and not considered a disease or injury under the meaning of applicable law and regulation for VA purposes. 

2.  The Veteran sustained a superimposed injury to his adjustment/personality disorder during service, resulting in additional disabilities of major depressive disorder and generalized anxiety disorder.  

3.  The Veteran's generalized anxiety disorder and adjustment/personality disorder cannot be dissociated from his service-connected major depressive disorder.

CONCLUSIONS OF LAW

1.  Service connection for a generalized anxiety disorder is established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  Service connection for an adjustment/personality disorder is established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 4.127 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for generalized anxiety disorder and adjustment/personality disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

This appeal arises out of the Veteran's claim that, in addition to his already service-connected major depressive disorder, he has also been diagnosed with adjustment/personality disorder as well as a generalized anxiety disorder and wishes to be separately service connected for these disorders.  

Legal Criteria

Service connection is granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306. 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately (a) caused or (b) aggravated by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990). Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. 
§§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability. Id. 

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 5 (1990). 

Analysis

A review of the Veteran's service treatment records shows that he was placed on a profile in January 1985 for an adjustment disorder with mixed emotional features as he was reportedly having problems secondary to a family situation.  He was discharged from service in May 1985 due to a left hip disorder and an April 1985 separation examination noted a normal psychiatric system.  In the Veteran's April 1985 Report of Medical History, he reported "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  

In May 1985, immediately upon discharge from military service, the Veteran submitted a claim for service connection for several disorders, including a personality disorder.  By rating decision dated in October 1985, the RO denied service connection for adjustment disorder with mixed emotional features as a personality disorder is a congenital or developmental "defect" which automatically rebuts the presumption of soundness and is therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  

In March 2005 the Veteran submitted a claim for service connection for generalized anxiety disorder with depression as well as adjustment disorder with mixed emotional features.  In connection with this claim the RO reviewed a September 1991 private psychiatric treatment record showing a diagnosis of adjustment disorder with major depressive disorder as well as an October 1995 VA hospitalization report for adjustment disorder with depression (Axis I), dysthymic disorder (Axis I), and probable personality disorder, mixed (Axis II).  By rating decisions dated in September 2005 and November 2006 the RO continued the denial of service connection for a generalized anxiety disorder (to include a personality disorder).  The Veteran perfected appeals to both of these decisions and was afforded a VA psychiatric examination in January 2007.  

The January 2007 examiner diagnosed major depressive disorder, recurrent (Axis I) as well as personality disorder (Axis II).  The examiner noted that a review of the claims file highlighted the interplay of these conditions.  Indeed, the advances in the DSMIII (the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (3rd ed.)) and the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)), acknowledges such an interplay in the development of a multiaxial diagnostic system.  For many generations, mental health professionals have seen a movement from paranoid to depressive positions in some clients.  The Veteran appeared to move from the former to the latter, the former highlighted his personality style and identity and the latter his fear, duress, and angst when his interpersonal struggles did not go away.   Thus, the examiner opined that the Veteran's major depressive disorder was present in its formative stages during his United States Air Force treatment.   

By rating decision dated in November 2007, the RO granted service connection for major depressive disorder and assigned a 10 percent disability rating, effective March 17, 2005, the date of the current claim on appeal.  Thereafter, the Veteran disagreed with the disability rating assigned and he was afforded another VA psychiatric examination in September 2009, which resulted in a diagnosis of major depressive disorder, recurrent (Axis I) and no Axis II diagnosis.  Based on the results of the September 2009 VA examination, by rating decision dated in September 2009, the RO increased the Veteran's disability rating for his service-connected major depressive disorder from 10 percent to 30 percent disabling, effective March 17, 2005.  

In February 2010 the Board remanded the remaining adjustment/personality and generalized anxiety disorder claims for further development.  Specifically, the Board requested that the Veteran be afforded a VA psychiatric examination and that the examiner confirm the existence of any acquired psychiatric disorders, making specific findings regarding the existence of generalized anxiety disorder, chronic adjustment disorder, and personality disorder.  Provided the Veteran has any of these as current disabilities, the examiner was asked to determine which of the Veteran's psychiatric symptoms are attributable to his service-connected major depressive disorder.  The examiner was also directed to provide an opinion as to whether it is at least as likely as not a generalized anxiety disorder or adjustment disorder has been caused or made chronically worse (i.e., aggravated) by any service-connected disability or disabilities, including major depressive disorder.    

In response to the February 2010 Board remand, the Veteran was afforded a VA psychiatric examination in June 2010.  The June 2010 VA examiner opined that the Veteran met the diagnostic criteria for diagnoses of major depressive disorder, recurrent, as well as personality disorder, with paranoid traits.  The examiner opined that the Veteran did not meet the criteria for the diagnosis of generalized anxiety disorder or adjustment disorder.  The examiner also opined that the Veteran's claimed generalized anxiety disorder was not incurred during his military service and was not secondary to or aggravated by his service-connected major depressive disorder.  

In October 2011 the Board remanded the claim a second time, noting that the June 2010 VA examiner failed to opine whether the Veteran's personality disorder was aggravated by his service-connected major depressive disorder.  

In response to the October 2011 Board remand, the Veteran was afforded another VA psychiatric examination in November 2011.  The November 2011 VA examiner found that the Veteran's diagnosis of personality disorder (conferred while in the service) and later diagnoses, including major depression and anxiety diagnosed during the examination, likely represented the evolution or phases of the same essential, complex mental health disorder.  Based on the examiner's review of the Veteran's VA and private mental health treatment records, his service treatment records, previous VA psychiatric examinations, and the current evaluation, the examiner opined that it was at least as likely as not that the Veteran's mental health disorder (labeled personality disorder during military service) was at least as likely as not aggravated or exacerbated by experiences during his military service.  Specifically, the Veteran reported considerable distress and resentment associated with a commander who, the Veteran reported, cancelled his transfer orders, interfered with his relationship with his girlfriend (who was expecting a child), and, subsequently, initiated a medical discharge.  

Notably, by rating decision dated in July 2012, the RO increased the Veteran's disability rating for his service-connected major depressive disorder from 30 percent to 100 percent disabling, effective November 29, 2011, the date of the most recent VA psychiatric examination.  

As indicated previously, the Veteran contends that service connection for a generalized anxiety disorder and adjustment/personality disorder in addition to his already service-connected major depressive disorder is warranted.  

As relevant to the Veteran's generalized anxiety disorder, the Board initially notes that, while the June 2010 examiner opined that the Veteran did not have an anxiety disorder, the November 2011 examiner diagnosed anxiety disorder.  The United States Court of Appeals for Veterans Claims has held that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, as the November 2011 VA examiner diagnosed anxiety disorder, the Board finds that the Veteran has a current diagnosis of such disability.  Likewise, the Veteran has been diagnosed with a personality disorder during the course of the appeal, i.e., at the time of the January 2007, June 2010, and November 2011 VA examinations. 

The Board notes that the Veteran's entrance examination is not of record.  Therefore, the Veteran is presumed to have been in sound condition with respect to his psychiatric condition at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Normally, at this point, since there was no evidence of a psychiatric disorder at service entrance, the Veteran would be presumed sound regarding his psychiatric system at service entry, and the applicable framework would necessarily require the government to rebut that presumption of soundness by clear and unmistakable evidence showing the Veteran's disability was both preexisting and not aggravated by his service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner, 370 F.3d at 1096. 

However, congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  In this regard, service treatment records show that the Veteran was diagnosed with a adjustment/personality disorder that, by its very nature, must have preexisted military service.  The Board notes that, generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240 (1995).  In addition, a personality disorder, mental deficiency, or mental retardation that is secondary to a service-connected mental disorder by way of 38 C.F.R. 3.310(a) may also be service-connected.  See 38 C.F.R. § 4.127.

Here, the Board acknowledges that the Veteran's personality disorder is a congenital or developmental defect that necessarily existed prior to service.  However, the November 2011 VA examiner offered the opinion that the Veteran's pre-existing mental health issues, including his personality disorder, were aggravated by service and made him more vulnerable to develop additional mental health issues.  In this regard, the examiner specifically identified the Veteran's report of considerable distress and resentment associated with a commander who canceled his transfer orders, interfered with his relationship with his girlfriend, and initiated a medical discharge as having aggravated or exacerbated his mental health disorder.  The Board finds that such experiences constitute a superimposed injury to his preexisting adjustment/personality disorder during service.

Moreover, the Board determines that such superimposed injury resulted in additional disabilities of major depressive disorder and generalized anxiety disorder, as diagnosed by the November 2011 VA examiner.  In fact, the November 2011 VA examiner specifically determined that the Veteran's diagnosis of personality disorder, which was conferred during military service, and later diagnoses, to include major depression and anxiety, likely represent the evolution or phases of the same essential, complex mental health disorder.  The examiner ultimately determined that it was at least as likely as not that the Veteran's mental health disorder was at least as likely as not aggravated or exacerbated by experiences during his service.  Therefore, as the Veteran's generalized anxiety disorder is an additional disability that resulted from a superimposed injury upon his personality disorder during service, the Board finds that service connection for such disability is warranted.  

Furthermore, as discussed by the VA examiner, the Veteran's diagnosis of personality disorder (conferred while in the service) and later diagnoses, including major depression and anxiety, likely represented the evolution or phases of the same essential, complex mental health disorder.  In this regard, the November 2011 VA examiner specifically indicated that it was not possible to differentiate what symptoms are attributable to each diagnosis.  He explained that the Veteran reported symptoms of major depressive disorder (depressed mood, diminished interest and pleasure, hypersomnia, psychomotor agitation, loss of energy, and indecisiveness) and symptoms of anxiety (worry, restlessness, irritability, and muscle tension).  The examiner opined that previous diagnoses provided, including personality disorder, dysthymia, generalized anxiety, and adjustment disorder with mixed emotional features, all appear likely to reflect the evolution or variations of the same disorder.  Therefore, as the symptoms of the Veteran's generalized anxiety disorder and adjustment/personality disorder cannot be dissociated from the Veteran's already service-connected major depressive disorder, service connection for such disabilities on a secondary basis is warranted.  See 38 C.F.R. §§ 3.310, 4.127.   
 
Accordingly, based on the foregoing, the Board finds that service connection for generalized anxiety disorder and adjustment/personality disorder is warranted.


ORDER

Service connection for generalized anxiety disorder is granted.

Service connection for adjustment/personality disorder is granted.



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


